DETAILED ACTION
                                              Response to Amendment         
1.     This Office Action is in response to Amendment filed on 07/14/2022.
        Claims 1 and 17-20 have been amended.
 
        Claim 14 has been canceled.
        Claims 2-13 and 15-16 have been remained.
        Claims 1-13 and 15-20 are currently pending in the application.
                                     Information Disclosure Statement
2.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 07/06/2022.
                       Examiner’s Statement of Reasons for Allowance
3.     Claims 1-13 and 15-20 are allowed.
4.     The following is an examiner’s statement of reasons or allowance: 
         Claims 1-13 and 15-20 are allowed in the previous Office action including in the Allowable Subject Matters mailed on 07/07/2022.
                                                    Conclusion
5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892